Citation Nr: 1110630	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee disability.

2.  Entitlement to an increased rating for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith





INTRODUCTION

The Veteran has verified active duty service from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  Due to the Veteran's current residence, however, his claims file is under the jurisdiction of the RO in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his March 2009 substantive appeal, the Veteran requested a hearing before a member of the Board at his local VA office.  Pursuant to 38 C.F.R. 
§ 20.700, a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  To ensure full compliance with due process requirements, a remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  Such notice should be associated with the claims file. 

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


